DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 8 November 2021, regarding the Hickey, et al. application.

Claims 1, 3-10, 12-16 and 18-22 are currently pending and have been fully considered.

As all the present limitations have been previously considered on the merits, this Correspondence is made a Non-Final Rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published paper by D.P. Hickey, et al. (“Enzyme Cascade for Catalyzing Sucrose Oxidation in a Biofuel Cell”, ACS Catalysis, 3(12): p. 2729-2737, Dec. 2013; hereinafter, “Hickey”).

Regarding claim 16, Hickey discloses a bioelectrode functionalized by a crosslinked film of tetramethylferrocene-modified poly(ethylenimine) and three immobilized enzymes (5th ¶, Introduction, p. 2730), wherein molecules of the tetramethylferrocene-modified poly(ethylenimine) are considered the planar linker  i.e., covalently coupled) to other molecules of the tetramethylferrocene-modified poly(ethylenimine) that are considered the water-permeable polymer matrix.

Regarding claim 18-20, Hickey teaches crosslinked tetramethylferrocene-modified poly(ethylenimine).

Regarding claim 21, Hickey teaches the polymer includes invertase, to hydrolyze sucrose into glucose and fructose, and fructose dehydrogenase (FDH) or glucose oxidase (GOx) to oxidize fructose or glucose, respectively (4th ¶, Introduction, p. 2730).

Allowable Subject Matter
Claims 1, 3-10, and 12-15 are allowed.

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: After consideration and further search of the claims as amended, the closest prior art reference to the present claims was found to be the Hickey reference.  The Hickey reference discloses a bioelectrode functionalized by a crosslinked film of th ¶, Introduction, p. 2730).  However, this configuration does not result in a planar linker covalently coupled to the water-permeable polymer matrix and noncovalently coupled to the electrode.  At best, one could consider molecules of the tetramethylferrocene-modified poly(ethylenimine) as the planar linker covalently coupled to other molecules of tetramethylferrocene-modified poly(ethylenimine) as the covalent coupling recited in instant claims; however, no noncovalent association between the linker and the electrode surface is taught or suggested by the teachings of Hickey.
As to claim 22, Hickey teaches a ferrocene-containing linker, but does not teach or suggest pyrene.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
6 December 2021